DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 05/31/2022, with respect to 103 rejection of amended claims 18, 19, 22-28, 30-38 and 40 have been fully considered and are persuasive.  Theses rejections has been withdrawn. 

Allowable Subject Matter
Claim 18, 19, 22-28, 30-38 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, particularly Chen et al. (US 2015/0312071 A1) in view of Yun et al. (US 2017/0048905 A1) either alone or in combination, fails to fairly teach or suggest the limitations of:
“ identify a first modulation and coding scheme (MCS) table for a physical sidelink shared channel (PSSCH) from a plurality of sets of MCS tables sidelink communication…
identify the first set of minimum and maximum MCS values from the plurality of sets of minimum and maximum MCS values based on the identification of the first MCS table, wherein the first set of minimum and maximum MCS values comprises a first minimum MCS value to use with the first MCS table and a first maximum MCS value to use with the first MCS table;
send, to a second user equipment via a sidelink control channel, an indication of the first MCS table for the PSSCH identified by the first user equipment from the plurality of sets of MCS tables for sidelink communication” when considered in view of the other limitations as recited in claim 18 and 40;
“identifying a first modulation and coding scheme (MCS) table for a physical sidelink shared channel (PSSCH) from a plurality of sets of MCS tables to use for sidelink communication...
identifying the first set of minimum and maximum MCS values from the plurality of sets of minimum and maximum MCS values based on the identifying the first MCS table, wherein the first set of minimum and maximum MCS values comprises a first minimum MCS value to use with the first MCS table and a first maximum MCS value to use with the first MCS table
sending, to a second user equipment via a sidelink control channel, an indication of the first MCS table for the PSSCH identified by the first user equipment from the plurality of sets of MCS tables for sidelink communication” when considered in view of the other limitations as recited in claim 27;
“means for identifying a first modulation and coding scheme (MCS) table for a physical sidelink shared channel (PSSCH) from a plurality of sets of MCS tables sidelink -5-Appln No. 15/934,771 Reply to Office Action dated April 12, 2022 communication …
means for identifying the first set of minimum and maximum MCS values from the plurality of sets of minimum and maximum MCS values based on the identifying the first MCS table, wherein the first set of minimum and maximum MCS values comprises a first minimum MCS value to use with the first MCS table and a first maximum MCS value to use with the first MCS table; 
means for sending, to a second user equipment via a sidelink control channel, an indication of the first MCS table for the PSSCH identified by the first user equipment from the plurality of sets of MCS tables for sidelink communication” when considered in view of the other limitations as recited in claim 37; and
Claims 19, 22-26, and 28, 30-36 and 38 are allowable for at least their dependency on claims 18, 17 and 37, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633